Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing [LETTERHEAD OF DECHERT LLP] September 10, 2009 VIA EDGAR Filing Room Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Market Vectors ETF Trust Securities Act File No. 333-123257 Post-Effective Amendment No. 81 Investment Company Act File No. 811-10325 Amendment No. 85 Ladies and Gentlemen: On behalf of Market Vectors ETF Trust (the Trust), attached herewith for filing is the above-referenced Post-Effective Amendment No. 81 (the Amendment) to the Trusts Registration Statement pursuant to Rule 485(a) under the Securities Act of 1933, as amended (the 1933 Act), and the Investment Company Act of 1940, as amended (the 1940 Act), on Form N-1A. No fees are required in connection with this filing. Should you have any questions regarding the Amendment or the foregoing matters, please do not hesitate to contact Stuart M. Strauss at (212) 698-3529. Very truly yours, /s/ Stuart M. Strauss Stuart M. Strauss
